Exhibit 10.38

EMPLOYMENT AGREEMENT

             This Employment Agreement (this “Agreement”) between EPOS
Corporation, an Alabama corporation (the “Company”), and Michael A. Lawler
(“Employee”), is entered into as of this 28th day of May, 2004, and is joined in
by Tier Technologies, Inc., a California Corporation (“Tier”), which, as of the
Effective Date, will be the sole shareholder of the Company.  This Agreement
shall become effective only if, and when, the Company consummates the merger
transaction (the “Effective Date”) contemplated by the Agreement and Plan of
Merger (the “Merger Agreement”), entered into on the same date hereof and
effective as of June 1, 2004, by and among Tier, Baker Acquisition Corporation,
an Alabama corporation, the Company, the individuals named therein and Michael
A. Lawler, as Shareholder Representative and otherwise shall be null and void in
its entirety.

AGREEMENT

             In consideration of the mutual benefits derived from this Agreement
and of the agreements, covenants and provisions hereof, the parties hereto agree
as follows:

1.          TERM OF EMPLOYMENT.  As of the Effective Date, the Company hereby
employs Employee in the capacity of Senior Vice President for a three-year term
beginning on the Effective Date and ending on the date that is three (3) years
after the Effective Date (the “Term”).  Employee agrees to perform such services
as he performed for the Company prior to the Effective Date, as are customary to
such office and as shall from time to time be reasonably assigned to him by the
Company (the “Services”).  

2.          COMPENSATION AND BENEFITS

             2.1          Base Salary.  In consideration of and as compensation
for the Services to be performed by the Employee hereunder, the Company shall
pay the Employee a base salary (the “Base Salary”) of not less than $206,500 per
year, payable semi-monthly in arrears in accordance with the Company’s regular
payroll practices.  The Company shall review the Employee’s Base Salary no less
frequently than annually during the Term and, in its sole discretion, may
increase the amount of the Employee’s Base Salary to appropriately reflect the
Employee’s performance and any expansion of Employee’s responsibilities.

             2.2          Participation in Benefit Plans.  The Employee shall be
entitled to participate in all pension plans, profit-sharing plans and group
insurance, medical, hospitalization, disability and other benefit plans
maintained by Tier or the Company from time to time, as such are generally
applicable to employees of Tier or the Company and to the extent Employee is
eligible under the general provisions thereof.

             2.3          Reimbursement of Expenses.  The Company shall
reimburse the Employee for all business expenses, including, without limitation,
traveling, entertainment and similar expenses, incurred by the Employee on
behalf of the Company if such expenses are ordinary and necessary business
expenses incurred on behalf of the Company pursuant to the Company’s standard
expense reimbursement policy.  The Employee shall provide the Company with such
itemized accounts, receipts or documentation for such expenses as are required
under the Company’s policy regarding the reimbursement of such expenses.




             2.4          Vacation and Personal Leave.  The Employee shall
accrue the greater of (a) fifteen (15) or (b) the number determined in
accordance with Parent’s policies for employees with the Employee’s seniority
(which seniority shall be deemed to date from the commencement of the Employee’s
original employment with the Company) working days of paid “personal time off”
per year, pro-rated for any partial year of employment, subject to Company
policy. 

3.          TERMINATION

             3.1          Termination.

                             (a)          Termination for Cause.  During the
Term of this Agreement, the Company may terminate Employee’s employment under
this Agreement, in its sole discretion, For Cause (as defined below).  Grounds
for the Company to terminate this Agreement “For Cause” shall be limited to the
occurrence of any of the following events:

                                            (i)          the Employee’s failure
to substantially perform the Services in good faith (provided in the case of
illness, injury or disability that the Company has provided reasonable
accommodation under applicable disabilities laws), after a demand for
substantial performance is delivered to Employee by the Company which
identifies, in reasonable detail, the manner in which the Company believes that
the Employee has not substantially performed the Services and the Employee has
not, in the reasonable discretion of the Company, improved the performance of
the Services during a period of forty-five (45) days from such demand for
substantial performance;

                                            (ii)          the Employee’s
commission of an act of dishonesty, fraud, willful disobedience, gross
misconduct or breach of duty which detrimentally affects the Company;

                                            (iii)          the Employee’s
commission of any act in contravention of Employee’s undertakings contained in
Section 4 (Non-Competition, Non-Solicitation and Confidentiality); or

                                            (iv)          the Employee’s
conviction of a felony or a misdemeanor involving dishonesty or moral turpitude.

                             (b)          Good Reason.  For purposes of this
Agreement, Employee may terminate his employment with the Company for “Good
Reason” as a result of the Company (i) requiring Employee to perform job duties
and responsibilities materially inconsistent from the Services;  (ii) requiring
Employee, without Employee’s consent, to relocate Employee’s primary work
location to more than thirty-five (35) miles from Auburn, Alabama; or (iii)
materially breaching the terms of this Agreement.  Prior to resigning for Good
Reason Employee shall, within thirty (30) days of the applicable action, breach
or event, deliver a written notice to the Company which identifies, in
reasonable detail, the basis on which Employee believes he has Good Reason to
terminate and the Company shall have a period of forty-five (45) days from the
date of such notice to reasonably cure any alleged breach or otherwise addressed
Employee’s Good Reason.

- 2 -




                             (c)          Voluntary Termination.  For the
purposes of this Agreement, “Voluntary Termination” shall mean Employee’s
voluntary resignation or retirement from the Company.

                             (d)          Termination Without Cause.   The
Company may terminate Employee’s employment under this Agreement without cause
or notice at any time.  Following the Term, Employee acknowledges that Employee
has no right to be employed for a specific term and no right to insist on
specific grounds for termination, and Employee acknowledges and agrees that the
at will nature of his employment will extend to all employment decisions and
that any change in the terms and conditions of employment, including without
limitation work assignments, production standards, job responsibilities,
compensation and promotions, shall be at the Company’s sole discretion.

             3.2          Effect of Termination.

                             (a)          Termination For Cause.   If the
Employee’s employment hereunder shall be terminated at any time by the Company
For Cause, the Company shall have no further obligation to the Employee under
this Agreement other than (i) accrued but unpaid Base Salary and (ii) other
accrued benefits required by law, prorated to the date of termination; provided,
that upon termination of the Employee’s employment as a result of Employee’s
death, in addition to the foregoing, the Employee’s heirs, devisees, executors
or other legal representatives shall receive for an additional sixty (60) days
from the date of death, Employee’s Base Salary in effect at the time of death;
provided, further, that upon the termination of the Employee’s employment as a
result of Employee’s disability, in addition to all of the foregoing, the
Employee shall be entitled to receive for an additional sixty (60) days after
the date of such termination any and all benefits to which Employee is entitled
on the date of such termination under the Company’s pension, life, disability,
accident and health and other benefit plans in accordance with the provisions of
such plans.

                             (b)          Voluntary Termination. If the
Employee’s employment is terminated at any time due to a Voluntary Termination
from the Company, the Company shall have no further obligation to the Employee
under this Agreement other than accrued Base Salary and other accrued benefits
required by law, prorated to the date of termination. 

                             (c)          Termination Without Cause or For Good
Reason.  If the Employee’s employment hereunder shall be terminated prior to the
expiration of the Term by the Company Without Cause or by Employee for Good
Reason, then the Employee shall be entitled to (X) the Employee’s Base Salary
and accrued and unused vacation earned through the date of termination, subject
to standard deductions and withholdings, (Y) the Employee’s Base Salary for all
periods between the date of termination and the expiration of the Term, subject
to standard deductions and withholdings, and (Z) seven (7) days after the
Employee’s furnishing to the Company an executed waiver and release of claims,
in the form of which is attached hereto as Exhibit A, the Employee shall also be
entitled to continuation of the Employee’s Base Salary in effect at the time of
termination for a period of six (6) months after termination (the “Severance
Period”) (but only for that portion of the Severance Period that extends beyond
the expiration of the Term), subject to standard deductions and withholdings,
and continued payment of the Employee’s healthcare insurance premiums for the
Severance Period providing coverage substantially the same as that provided
prior to termination.  If the Employee’s employment hereunder shall be
terminated after the expiration of the Term by the Company Without Cause or by
Employee for Good Reason, then the Employee shall be entitled to the Employee’s
Base Salary and accrued and unused vacation earned through the date of
termination, subject to standard deductions and withholdings, and seven (7) days
after the Employee’s furnishing to the Company an executed waiver and release of
claims, in the form of which is attached hereto as Exhibit A, the Employee shall
also be entitled to continuation of the Employee’s Base Salary in effect at the
time of termination for the Severance Period, subject to standard deductions and
withholdings, and continued payment of the Employee’s healthcare insurance
premiums for the Severance Period providing coverage substantially the same as
that provided prior to termination.

- 3 -




4.          NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

             4.1          Non-Competition.  In consideration of (a) Employee’s
position, specialized training and access to Confidential Information; (b) the
fact that were Employee to engage in the activities described below, the
disclosure of Confidential Information would be inevitable; (c) that Employee
received good and fair consideration for the Employee’s interest in the good
will of the Company; (d) the Company’s and the Employee’s common desire to
protect the Company from the harm to its goodwill that would otherwise result;
and (e) the payments made or to be made in the future to Employee under this
Agreement and/or the Merger Agreement; Employee covenants and agrees that for a
period of (i) three (3) years after the execution of this Agreement or (ii) one
(1) year after the termination of Employee’s employment with the Company,
whichever is longer, Employee shall not, either individually or as a partner,
joint venturer, consultant, shareholder, member or Representative of another
Person or otherwise, directly or indirectly, participate in, engage in, or have
a financial or management interest in, promote, or assist any other Person in
any business operation or any enterprise if such business operation or
enterprise engages, or intends to engage, in a Restricted Business in a
Restricted Area; provided, however, that Employee may own up to one percent
(1.0%) of the outstanding equity or debt securities of any Person or such
greater amount as approved by Company.

             4.2          Non-Solicitation.  For a period of (i) three (3) years
after the execution of this Agreement or (ii) one (1) year after the termination
of Employee’s employment with the Company, whichever is longer, Employee shall
not, directly or indirectly (a) employ or seek to employ any Person who at such
date, or within the twelve-month period preceding such date, was an employee,
contractor or consultant of the Company or Tier, or otherwise solicit,
encourage, cause or induce any such employee, contractor or consultant to
terminate such relationship with the Company, or (b) take any action that would
interfere with the relationship of the Company with its clients or vendors.

             4.3          Confidential Information.  The Employee acknowledges
that the Confidential Information (as hereinafter defined) of the Company is
valuable, special and unique to the Company; and that the Company wishes to
protect such Confidential Information by keeping it confidential for the use and
benefit of the Company.  Based on the foregoing, the Employee undertakes during
the term of his employment with the Company for a period of three years
thereafter:

- 4 -




                            (a)          to keep any and all Confidential
Information in trust for the use and benefit of the Company;

                            (b)          except as required by the Employee’s
duties hereunder or as may be authorized in writing by the Company, not at any
time to disclose or use, directly or indirectly, any Confidential Information of
the Company;

                            (c)          to take all reasonable steps necessary,
or reasonably requested by the Company, to ensure that all Confidential
Information of the Company is kept confidential for the use and benefit of the
Company; and

                            (d)          upon termination of Employee’s
employment with the Company or at any other time the Company may in writing so
request, to promptly deliver to the Company all materials constituting
Confidential Information (including all copies thereof) that are in Employee’s
possession or under Employee’s control; provided, however, that the Employee’s
counsel shall be entitled to retain one copy of such materials for the sole
purpose of being able to verify the materials that were at any time in the
possession of the Employee in the event of a dispute related to these
materials.  Further, subject to the foregoing proviso, the Employee undertakes
that, if requested by the Company, Employee shall return any Confidential
Information pursuant to this subsection and shall not make or retain any copy of
or extract from such materials.

             The foregoing notwithstanding, if Confidential Information is
required to be produced by the Employee by law, court order, or governmental
authority, the Employee must immediately notify the Company of that obligation. 
The Company may move the ordering court or authority for a protective order or
other appropriate relief. The Employee agrees to cooperate with the Company, at
the expense of the Company, in obtaining such a protective order.

             4.4          Definitions.  For purposes of this Agreement, the
following terms have the following meanings:

                            (a)          “Confidential Information” means any
and all information developed by or for the Company, or its predecessor(s), of
which the Employee gained knowledge by reason of Employee’s employment with the
Company, its predecessors, or Tier under this Agreement, that is not generally
known in the industry in which the Company is or may become engaged; provided,
however, that no information shall be deemed Confidential information if and to
the extent that it (i) is or becomes a part of the public domain without breach
of this Agreement by the Employee, (ii) is lawfully received by the Employee
from a third party having rights in the information without restriction, and
without notice of any restriction against its further disclosure, (iii) is
independently developed (as documented by written records) by the Employee
without breaching this Agreement or independently developed by third parties (as
documented by written records) who have not had, either directly or indirectly,
access to or knowledge of the Company’s non-public information, or (iv) is
disclosed with the express prior written consent of the Company.  Subject to the
foregoing proviso, Confidential Information includes, but is not limited to, any
and all information developed by or for the Company or Tier or customers of the
Company or Tier, concerning plans, marketing and sales methods, materials,
processes, business forms, procedures, devices used by the Company or
contractors or customers with which the Company has dealt during the period of
employment, plans for development of new products, services and expansion into
new areas or markets, internal operations and any trade secrets and proprietary
information of any type owned by the Company together with all written, graphic
and other materials relating to all or any part of the same.

- 5 -




                            (b)          “Person” means an individual, a
partnership, a limited liability company, a joint venture, a corporation, a
trust, an unincorporated organization, a division or operating group of any of
the foregoing, a government or any department or agency thereof or any other
entity.

                            (c)          “Representative” means any officer,
director, principal, agent, employee, consultant or other representative of a
Person.

                            (d)          “Restricted Business” means any
business involved in the application of web-based or interactive voice
recognition technology to facilitate the processing of payments to government
and business entities or any other business in which the Employee is actively
engaged in on behalf of the Company or Tier on the date of or within the
twelve-months preceding the date that Employee’s employment terminates.

                            (e)          “Restricted Area” means any country in
which Company conducts a Restricted Business on the date of the termination of
Employee’s employment with Company.

             4.5          Clarification Requests.  If at any time the Employee
desires to participate in an activity that he believes might be prohibited by
this Article 4, he may request in writing a determination by the Company as to
whether such proposed activity would violate this Article 4.  Such written
request (a “Clarification Request”) shall be sent by certified U.S. Mail, return
receipt requested, to the Company and Tier notice parties set forth in Section
6.1 and shall (i) provide reasonably sufficient written information to allow the
Company and Tier to evaluate the proposed activity and (ii) include a copy of
this Article 4.  The Company or Tier shall respond in writing (a “Clarification
Response”) to any Clarification Request that complies with this Section 4.5
within twenty (20) business days of receipt thereof from the requesting person. 
In the event that neither the Company nor Tier delivers a Clarification Response
to the requesting person within such twenty (20) business day period, the
Company and Tier shall be deemed to have (i) irrevocably consented to the
activity proposed in the Clarification Request and (ii) irrevocably determined
that such activity as described in the Clarification Request does not violate
this Article 4.

5.          INVENTIONS

             5.1          Inventions Retained.  Employee agrees that there are
no inventions, processes, designs, technology, information, software,
documentation, illustrations, artwork, photographs, trademarks, materials,
original works of authorship, and trade secrets which were made by Employee
prior to the commencement of any employment by the Company of the Employee
(collectively referred to as “Prior Inventions”), which belong solely to
Employee or belong to Employee jointly with another, which relate in any way to
the Company’s business, except as specifically listed on Exhibit B.

- 6 -




             5.2          Assignment of Inventions.  Employee hereby assigns to
the Company all of his or her right, title and interest throughout the world in
and to any and all inventions, processes, designs, technology, information,
software, documentation, illustrations, artwork, photographs, trademarks,
materials, original works of authorship, or trade secrets which Employee may
solely or jointly conceive or develop or reduce to practice, during his
relationship with the Company which (a) pertain to any business activity of the
Company; or (b) are aided by use of time, materials, Confidential Information or
facilities of the Company; or (c) relate to any of his work for the Company
(collectively referred to as “Inventions”).  Employee hereby assigns to the
Company all of his right, title and interest throughout the world in and to any
and all intellectual property rights associated with such Inventions, including,
without limitation, patents, patent rights, copyrights, trademark rights, trade
dress rights and trade secret rights. Employee will promptly make full written
disclosure to the Company of all Inventions and will hold all Inventions in
trust for the sole right and benefit of the Company.  All copyrightable works
made by Employee are, or shall be treated as, “works made for hire” to the
greatest extent permitted by applicable law. Employee’s assignment to the
Company of Inventions includes Inventions created during his relationship with
the Company prior to the date of this Agreement.

             5.3          Moral Rights.  Employee’s assignment to the Company of
Inventions includes (a) all rights of attribution, paternity, integrity,
disclosure and withdrawal, (b) any rights Employee may have under the Visual
Rights Act of 1990 or similar federal, state, foreign or international laws or
treaties, and (c) all other rights throughout the world sometimes referred to as
“moral rights” (collectively “Moral Rights”).  To the extent that Moral Rights
cannot be assigned under applicable law, Employee hereby waives such Moral
Rights to the extent permitted under applicable law and consents to any and all
actions of the Company that would otherwise violate such Moral Rights.

             5.4          Intellectual Property Rights.  Employee agrees to
assist the Company in all reasonable manners (at the expense of the Company) to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, or other intellectual property rights relating thereto in any and
all countries. If the Company is unable for any reason to secure Employee’s
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions assigned to the
Company, then Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers as Employee’s agent and attorney in fact, to
act for and in Employee’s behalf to execute and file any such applications and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent or copyright
registrations with the same legal force and effect as if originally executed by
Employee.

6.          MISCELLANEOUS

             6.1          Notices.  Any written notice, required or permitted
under this Agreement, shall be deemed sufficiently given if either hand
delivered or by fax (with written confirmation of receipt) or nationally
recognized overnight courier.  Written notices must be delivered to the
receiving party at its address or facsimile number on the signature page of this
Agreement; provided, that any notices required to be given by an Employee to the
Company must be provided at the same time to Tier, and any actions approved, or
to be approved, by “the Company” or in “the Company’s sole discretion” means as
approved by Tier.  The parties may change the address or facsimile number at
which written notices are to be received in accordance with this Section.   

- 7 -




             6.2          Remedies. 

                            (a)          Injunctive Relief.  Employee
acknowledges and agrees that the covenants and obligations contained in the
Agreement relate to special, unique and extraordinary matters and that any
breach or threatened breach of this Agreement may result in irreparable harm to
the Company for which adequate remedy at law is not available.  Therefore,
Employee agrees that the Company shall be entitled to an injunction, restraining
order, or other equitable relief from any court of competent jurisdiction,
restraining the Employee from committing any violation of such covenants and
obligations.

                            (b)          Remedies Cumulative.  The Company’s
rights and remedies in respect of this Section are cumulative and are in
addition to any other rights and remedies the Company may have at law or in
equity.

             6.3          Arbitration.  All parties (including, without
limitation, Tier) agree that to the fullest extent permitted by law, any and all
controversies between them, including the grounds for any termination and the
payments associated with such termination, if any, shall be submitted for
resolution to binding arbitration in accordance with the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes.  This
means that all parties agree that arbitration shall be their exclusive forum for
resolving disputes between them.  All parties expressly waive their entitlement,
if any, to have controversies between them decided by a court or jury.  The
place of any arbitration proceedings shall be in Atlanta, Georgia.  The
foregoing notwithstanding, the parties shall be entitled to bring an action in a
court of competent jurisdiction for the limited purposes set forth in Section
6.2(a) (Injunctive Relief).

             6.4          Prevailing Party.  If any dispute arises between the
parties hereto concerning this Agreement or their respective rights, duties and
obligations hereunder, the party prevailing in such proceeding shall be entitled
to attorney’s fees and costs, in addition to any other relief that may be
granted. 

             6.5          Assignment.  The Employee may not assign, transfer or
delegate his rights or obligations hereunder, and any attempt to do so shall be
void.  This Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.

             6.6          Entire Agreement.  This Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof, and
all other prior agreements, written or oral, are hereby merged herein and are of
no further force or effect.  This Agreement may be modified or amended only by a
written agreement that is signed by the Company and the Employee.  No waiver of
any section or provision of this Agreement shall be valid unless such waiver is
in writing and signed by the party against whom enforcement of the waiver is
sought.  The waiver by the Company of any section or provision of this Agreement
shall not apply to any subsequent breach of this Agreement.  Captions to the
various Sections of this Agreement are for the convenience of the parties only
and shall not affect the meaning or interpretation of this Agreement.  This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, but together they shall constitute one and the same instrument.

- 8 -




             6.7          Severability.  The provisions of this Agreement shall
be deemed severable, and if any part of any provision is held illegal, void or
invalid under applicable law, such provision may be changed to the extent
reasonably necessary to make the provision, as so changed, legal valid and
binding.  If any provision of this Agreement is held illegal, void or invalid in
its entirety, the remaining provisions of this Agreement shall not in any way be
affected or impaired but shall remain binding in accordance with their terms.

             6.8          Continuing Obligations.  The provisions contained in
Articles 4 (Non-Competition, Non-Solicitation and Confidentiality) and 6
(Miscellaneous), and Sections 5.2 (Assignment of Inventions), 5.3 (Moral Rights)
and 5.4 (Intellectual Property Rights) of this Agreement shall continue and
survive the termination of this Agreement.

             6.9          Applicable Law.  This Agreement and the rights and
obligations of the Company and the Employee hereunder shall be governed by and
construed and enforced under the laws of the state of Alabama, without reference
to any principles of conflict of laws.

[signature page follows]

- 9 -




             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

 

EPOS CORPORATION

 

 

 

 

By:

/s/ Timothy A. Johnson

 

 

--------------------------------------------------------------------------------

 

Print Name:

/s/ Timothy A. Johnson

 

Title:

EVP

 

 

 

 

Address:

177 Technology Parkway, Auburn, AL 36830

 

Facsimile:

(334) 321-7285

 

 

 

 

MICHAEL A. LAWLER

 

 

 

 

By:

 /s/ Michael A. Lawler

 

 

--------------------------------------------------------------------------------

 

Print Name:

Michael A. Lawler

 

Address:

22283 Hwy 49 South, Tallassee, AL 36078

 

Facsimile:

(334) 321-7285

             Tier Technologies, Inc., a California corporation and (as of the
Effective Date) the sole shareholder of the Company (“Tier”), hereby guarantees
unconditionally the full, complete and timely payment and performance of all
obligations of the Company under this Agreement.  This guaranty shall be
absolute, continuing and unlimited, and the Employee shall not be required to
institute any proceedings against the Company or to give any notice to Tier
before the Employee shall have the right to demand payment or performance from
Tier upon default by the Company.  The liability of Tier shall not be deemed to
be waived, released, discharged, impaired or affected by reason of the release
or discharge of the Company in any creditor’s receivership, bankruptcy or other
proceeding.  This is a continuing guaranty of payment and performance and not of
collection and shall remain in full force and effect as to Tier until payment in
full of the obligations of the Company under this Agreement.  Tier agrees that
it shall be subject in all respects to Section 6.3 (Arbitration) hereof.

 

TIER TECHNOLOGIES, INC.

 

 

 

 

By:

 /s/ James R. Weaver

 

 

--------------------------------------------------------------------------------

 

Print Name:

James R. Weaver

 

Title:

Chairman & CEO

 

 

 

 

Address:

10780 Parkridge Blvd, Ste. 400, Reston, VA 20191

 

Facsimile:

(571) 382-1002

- 10 -




EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

             In consideration of the payments and other benefits set forth in
Article 2 of the Employment Agreement, dated May 28, 2004, to which this form is
attached, I, Michael A. Lawler, hereby furnish EPOS Corporation (the “Company”),
with the following release and waiver of claims (this “Release and Waiver”).

             I hereby release, and forever discharge the Company, its officers,
directors, agents, employees, stockholders, successors, assigns, affiliates,
parent, subsidiaries, and benefit plans, of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims including, but not limited to, those
claims relating to my employment and the termination of my employment;
including, but not limited to, claims pursuant to any federal, state or local
law relating to employment including, but not limited to, discrimination claims,
claims under any local statute governing discrimination, and the Federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), or claims for
wrongful termination, breach of the covenant of good faith, contract claims,
tort claims, and wage or benefit claims, including but not limited to, claims
for salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits, severance pay or any form of compensation.

             I acknowledge that, among other rights, I am waiving and releasing
any rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an employee of
the Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) this Release and Waiver does not
relate to claims which may arise after this Release and Waiver is executed; (b)
I have the right to consult with an attorney prior to executing this Release and
Waiver (although I may choose voluntarily not to do so); and if I am over 40
years of age upon execution of this Release and Waiver: (c) I have twenty-one
(21) days from the date of termination of my employment with the Company in
which to consider this Release and Waiver (although I may choose voluntarily to
execute this Release and Waiver earlier); (d) I have seven (7) days following
the execution of this Release and Waiver to revoke my consent to this Release
and Waiver; and (e) this Release and Waiver shall not be effective until the
seven (7) day revocation period has expired.

Date: __________________

By:

 /s/ MICHAEL A. LAWLER

 

 

--------------------------------------------------------------------------------

 

Print Name:

Michael A. Lawler

A-1




EXHIBIT B

To Whom It May Concern:

             1.          The following (and any attached pages) is a complete
list of Inventions that have been made or conceived or first reduced to practice
or authored by me alone or jointly with others prior to my employment or
consulting relationship with EPOS Corporation (the “Company”), that I desire to
clarify are not subject to the Employment Agreement, which I have agreed to and
executed.

  X  No Inventions

        Inventions:

____Additional sheets attached

             2.          I          have or   X   do not have (check one)
Inventions for which I am under an obligation to not disclose.  If I do, I have
verifiable documentation establishing the scope and dates of such Inventions
pre-dating the Employment Agreement, which I have agreed to and executed.

    /s/ MICHAEL A. LAWLER

 

 

--------------------------------------------------------------------------------

 

 

Michael A. Lawler

B-1